Title: To John Adams from Horatio Gates, 20 August 1779
From: Gates, Horatio
To: Adams, John


     
      Sir
      Providence,August 20th 1779
     
     Had I not expected you here before this Time, on your Way to Philadelphia, where I conceived your safe and speedy Arrival must be anxiously wished for by all Patriots, you would, long since, have received a congratulatory Letter from me. It would have been congratulatory indeed; for, whatever Station you maybe in, I firmly believe, Sir, you will prove eminently useful to your Country. Your Return will render abortive many Machinations against her.
     I stand indebted to your Kindness for the Receipt of a very sensible Letter, signed Jean Clement, dated Paris the 2nd of June last, the Writer of which informs me that, should I not recollect his Hand-writing, you will explain the Particulars. I should be glad to know from you, whether Counsellor Edmund Jennings, of Maryland, be the Writer.
     Believe, Dear Sir, that it will be a singular Happiness to me, if ever I can give you Proofs of the affectionate Respect of Your most obedient humble Servant
     
      Horatio Gates
     
    